Citation Nr: 0837849	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-20 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

In June 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).


FINDING OF FACT

The veteran's left ear hearing loss had its onset during 
active service.


CONCLUSION OF LAW

The veteran's left ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As a result of the Board's decision to grant entitlement to 
service connection for left ear hearing loss, any failure on 
the part of VA to notify and/or develop the claim pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008) (VCAA), 
cannot be considered prejudicial to the veteran.  The Board 
will therefore proceed to a review of the claim on the 
merits.

The veteran's DD Form 214's reflect that the veteran's 
specialties included rifleman and machinist.  The June 2007 
statement of the case also reflects that the RO conceded the 
veteran's exposure to noise during service. 

Available service medical records reflect that at the time of 
service entry in 1974, whispered voice evaluation revealed 
findings of 15/15.  In 1994, however, there was a diagnosis 
of middle to high frequency hearing loss, and audiometric 
examination at that time revealed hearing thresholds on the 
left at 500, 1000, 2000, 3000, and 4000 Hertz of 35, 30, 45, 
50, and 60 decibels, respectively.

Private audiometric examination conducted by Dr. Jeffrey 
Brink in June 1999 was interpreted to reveal moderate to 
severe sensorineural left ear hearing loss with 0 speech 
discrimination.  At this time, the veteran also reported 
ringing in the left ear that had begun about 12 years 
earlier.  

Although an August 1999 letter from Dr. Brink reflects that 
magnetic resonance imaging (MRI) of the internal auditory 
canals did not reveal evidence of acoustic tumor, the 
examiner continued to note that the veteran suffered from 
known nerve loss in the left ear.

Private medical records from Dr. Michael Waters, dated in 
September 2005, reflect an assessment that included left ear 
sensorineural hearing loss.

May and June 2006 statements from the veteran and his spouse 
note their familiarity with the veteran's exposure to noise 
during service and the fact that the veteran would often have 
to turn his head to the right in order to hear what people 
were saying.  A June 2006 statement from a fellow service 
member further substantiates the fact that the veteran worked 
in a noisy environment during military service.

VA audiological examination in August 2006 revealed hearing 
thresholds on the left at 500, 1000, 2000, 3000, and 4000 
Hertz of 80, 80, 85, 80, and 85 decibels, respectively, and 
the examiner noted that these findings were consistent with 
severe sensorineural hearing loss in the left ear.  Without 
audiometric records from the time the veteran entered the 
military, the examiner believed that he could not assess the 
relationship between the hearing loss in the left ear and his 
military noise exposure without resorting to mere 
speculation.  

At the veteran's hearing before the Board in June 2008, the 
veteran testified that he worked in a noisy environment 
during service, and that he had experienced hearing loss in 
his left ear since he left service.


II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Board has considered the evidence relevant to this claim, 
and notes that VA audiological results from August 2006 
support a finding of current left ear hearing disability for 
VA benefits purposes.  38 C.F.R. § 3.385 (2008).  As a matter 
of fact, the veteran's partial in-service examination record 
from 1994 reflects audiometric results that were also 
consistent with left ear hearing disability under 38 C.F.R. 
§ 3.385.

The Board also notes that while the August 2006 VA examiner 
believed that he could not assess the relationship between 
the hearing loss in the left ear and the veteran's military 
noise exposure without resorting to mere speculation, he 
apparently reached this conclusion because there were no 
service medical records in the file at that time that 
demonstrated the status of the veteran's left ear hearing 
when he entered the military.  The Board finds it significant 
that the veteran subsequently provided entrance examination 
results from July 1974, which revealed whispered voice at 
15/15.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  Here, the 
veteran was shown to have hearing loss of the left ear by VA 
standards during service and is currently shown to suffer 
from the same condition.  And although the evidence of record 
does not contain an opinion which specifically links the 
veteran's left ear hearing loss to service or a period of one 
year following service, the Board finds that the statements 
of the veteran and his witnesses together with the treatment 
for his symptoms by Dr. Brink and later, Dr. Waters, is 
sufficient to establish continuity of left ear hearing loss 
after discharge pursuant to 38 C.F.R. § 3.303(b).  Thus, 
giving the veteran the benefit of the doubt, the Board finds 
that service connection for left ear hearing loss is 
warranted.  38 C.F.R. § 3.303(d).  


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


